Case: 15-30634      Document: 00513390643         Page: 1    Date Filed: 02/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-30634                                   FILED
                                  Summary Calendar                          February 22, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY LYNN WARD, also known as A. P.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:14-CR-197


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Gary Lynn Ward
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ward has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30634    Document: 00513390643    Page: 2   Date Filed: 02/22/2016


                                No. 15-30634

appellate review. However, in light of the nonreversible error in categorizing
the conviction under 21 U.S.C. § 841(b)(1)(E)(ii), the judgment of the district
court is REFORMED to show that Ward was convicted and sentenced under
21 U.S.C. § 841(b)(1)(E)(i). See United States v. Mondragon-Santiago, 564 F.3d
357, 369 (5th Cir. 2009). Counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                      2